Citation Nr: 1537965	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  He also has subsequent service in the Army National Guard from 1990 to August 2010, with a verified period of active duty for training purposes (ACDUTRA) from  July 10 to July 24, 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) regarding his claims for service connection for a right shoulder disability, a low back disability, and a left inguinal hernia disability.  A transcript of this hearing is associated with the claims file.  

In an August 2012, the RO granted entitlement to service connection for lumbar facet syndrome (claimed as a low back condition) and scar, residual of hernia repair.  As such, those issues have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In June 2014, the Veteran testified at a Travel Board hearing before VLJ K. J. Alibrando regarding his September 2012 claims for increase for bilateral hearing loss and left inguinal hernia repair scar.  Testimony was also taken regarding the Veteran's claim for service connection for a right shoulder disability.  A transcript of this hearing is associated with the claims file.  

The Veteran's claims for increase for bilateral hearing loss and left inguinal hernia scar will be addressed in a separate decision.  

The Board has reviewed the electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to a rating in excess of 20 percent for lumbar facet syndrome and service connection for a neurological disorder associated with service-connected lumbar facet syndrome have been raised by the record in a statement received from the Veteran's representative on June 3, 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for a right shoulder disability, the Veteran testified before the undersigned VLJ in June 2012, and before a second VLJ, K. J. Alibrando, in June 2014. Transcripts of both hearings are of record.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  Additionally, a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In May 2015, a letter was sent to the Veteran informing him of his right under Arneson to a hearing before a third VLJ.  In correspondence received in June 2015, the Veteran indicated that he wishes to appear at a third hearing at the RO before a third BVA VLJ.  As such, the Board must remand the claim for the Veteran to be afforded a hearing pursuant to Arneson.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a third VLJ at the RO in accordance with applicable procedures, with appropriate notification to the Veteran and his representative.  A copy of the letter notice of the time and place of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



